Citation Nr: 1534338	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  12-10 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right elbow injury.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to May 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  The Veteran testified before the undersigned in an August 2013 hearing.  The hearing transcript was associated with the claims file and reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA received additional medical records pertinent to the Veteran's claim after the RO issued the last supplemental statement of the case.  The Veteran has not waived his right to have the AOJ review the evidence and issue a decision.  Thus, the Board must remand for that purpose.  

Additionally, the November 2014 Board remand directed the AOJ to specifically request records of an EMG study requested in August 2009.  The claims folder contains VA treatment records from 2009 through March 2015, and it is unclear whether an EMG study was actually conducted.  Nevertheless, the AOJ should make a request for the results of the EMG study, in compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, at the VA examinations, the Veteran reported flare-ups in symptoms in his right elbow.  Remand is also needed so the examiner can estimate the amount of additional functional limitation, if any, during flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Accordingly, the case is REMANDED for the following action:

1. Request the VAMC provide a copy of the report(s) from any EMG study conducted on the right elbow - note that studies were ordered in August 2009, October 2009, and March 2010.  Put a copy of the request and response in the claims file.

2. Schedule the Veteran for an examination for his right elbow.  The examiner should measure and record the current level of disability and complete all appropriate testing to address the following: 

a. At the June 2010 and March 2015 VA examinations, the Veteran reported flare-ups in his right elbow with increased pain and stiffness with use, monthly, and aggravation when driving and sleeping.  The examiner should provide an opinion on the degree of impairment during any current flare-ups and also estimate the degree of impairment during flare-ups at the time of March 2015 and June 2010 examinations.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  Issue a supplemental statement of the case with consideration to the new evidence, and return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

